Citation Nr: 1136793	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1964 to February 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board issued a decision in August 2009 and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Board Remanded the appeal in August 2010.  

In August 2011, the Veteran provided the Board with a communication which disclosed that the supplemental statement of the case (SSOC) was sent to an incorrect address in June 2011.  The statement discloses that the SSOC was sent to the Veteran at his correct address in July 2011.  The Veteran has been afforded additional time to respond to the SSOC, and the Board has received a response to the SSOC.  Therefore, appellate review may proceed.  

In August 2011, the Veteran provided a statement indicating that he did not wish to be afforded another VA examination.  That statement is addressed further below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Veteran submitted treatment records dated through April 2009.  Those treatment records suggest that the Veteran was receiving treatment through a private provider and a Vet Center, although the number of non-VA providers was not clear.  Following the Board's August 2010 Remand, VA treatment records through April 2009 were obtained, but the Appeals Management Center found that there were no additional relevant VA treatment records dated after April 2009.  The Board cannot state, with certainty, that the actions taken represent complete compliance with the Court's Order and the 2010 Remand.  Appellate review cannot be completed without further attempts to locate relevant evidence or documentation that such evidence does not exist.  Stegall v. West, 11 Vet. App. 268 (1998).  

There is no record that the Veteran received any medication from VA after April 2009.  The medication the Veteran was receiving in April 2009 could be considered relevant to the claim for service connection for a psychiatric disorder.  The lack of any treatment record for any disorder after April 2009, and lack of any evidence that the Veteran received any medication from VA after April 2009, suggests that further development of VA records is required.  The Board finds that an additional effort should be made to locate relevant VA treatment records.  If no relevant records, such as records clearly identifiable as mental health records, are located, all records of VA treatment and all records of dispensing of medication should be associated with the claims files.  

If the Veteran has received no treatment from VA since April 2009 for any disorder, and has not received medication from VA for any disorder, then it appears to the Board that records of non-VA treatment from a private provider and/or records of non-VA prescriptions could be available.  

It is the Board's judgment that the Veteran should be afforded another opportunity to submit or identify evidence.  The Veteran should be advised in particular that VA cannot obtain Vet Center records without specific authorization from the Veteran, and the Veteran should be advised to submit an authorization to release Vet Center records to VA for purposes of adjudication of this claim.  The Veteran's representative should be asked to assist VA to verify whether the Veteran receives current treatment or medication for a psychiatric disorder.  

The Veteran indicated, in an August 2011 communication, that he does not wish to undergo another VA examination.  Accordingly, no VA examination is directed by the Board in the Remand below.  The Veteran is encouraged to identify or submit any evidence, especially statements to health care providers documented prior to the submission of the September 2004 claim underlying this appeal, that might substantiate his claim.  However, if the reviewer who is asked to provide opinion determines that VA examination is necessary in order to allow the reviewer to provide the requested opinion, the Veteran should be afforded the opportunity to appear for such examination.  The Veteran should be advised of the regulation governing determinations following failure to appear for VA examination.
The appeal is REMANDED for the following action:

1.  Advise the Veteran that VA may only obtain Vet Center records if he authorizes release of such information.  Afford the Veteran an opportunity to authorize release of Vet Center records to substantiate his claim.  

2.  Afford the Veteran an opportunity to identify any private provider of treatment or medications for a psychiatric disorder, to include depression.

The Veteran's representative should be asked to assist VA to verify whether the Veteran receives current treatment or medication for a psychiatric disorder.  

3.  Obtain all VA treatment records of any type of treatment since April 2009.  Associate a list of all VA appointments from April 2009 to the present with the claims file.  Obtain a list of all medications obtained from VA from April 2009 to the present, and associate that list with the claims file.  

4.  After the above development is completed to the extent possible, ask the VA examiner who conducted the April 2009 VA examination to provide an addendum to that examination report, taking into consideration all evidence obtained on Remand.  If that examiner is unavailable, request review of the claims files by a psychiatrist.  If the psychiatrist determines that VA examination of the Veteran is required in order to provide the requested opinion, the Veteran should be afforded additional examination.  

The reviewer should address the following:

Is the evidence added to the claims files following the April 2009 VA examination consistent with the opinion expressed in that examination that the Veteran currently manifested posttraumatic stress disorder which, at least as likely as not (50 percent or greater probability), the result of sexual assault in service?  Please explain why the additional evidence is or is not consistent with that 2009 opinion.  

In answering the question, the reviewer must comment on the Veteran's lay statements as to occurrence of sexual assaults in service and chronic psychiatric problems thereafter.  

The rationale for the opinion expressed should be provided.  If the requested opinion cannot be provided without resort to pure speculation, the reviewer should so indicate.  The reviewer should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If the reviewer is unable to reach an opinion because there are insufficient facts or data within the claims file, the reviewer should identify the information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the reviewer for an updated opinion.  

If the reviewer concludes that additional VA examination is required to assist the reviewer to provide the opinion requested, the Veteran should be so notified, and the Veteran should be afforded an opportunity to appear for VA examination.  Then, any further development should be conducted as necessary, and the requested opinion provided.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


